  Case 13-20460         Doc 40     Filed 10/02/18 Entered 10/02/18 11:01:29              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-20460
         Kathy McSwain

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/15/2013.

         2) The plan was confirmed on 08/05/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/10/2013, 03/08/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/13/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $103,915.00.

         10) Amount of unsecured claims discharged without payment: $130,352.83.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-20460       Doc 40     Filed 10/02/18 Entered 10/02/18 11:01:29                     Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $41,103.66
       Less amount refunded to debtor                         $888.66

NET RECEIPTS:                                                                                $40,215.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,355.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,830.87
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,185.87

Attorney fees paid and disclosed by debtor:               $145.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
Avenue                        Unsecured           5.00           NA              NA            0.00        0.00
COMENITY BANK                 Unsecured         336.00           NA              NA            0.00        0.00
COOK COUNTY TREASURER         Secured           500.00      1,170.05          886.20        886.20         0.00
COOK COUNTY TREASURER         Unsecured            NA            NA           283.85        141.79         0.00
COOK COUNTY TREASURER         Secured           386.20           NA              NA            0.00        0.00
CREDIT FIRST                  Unsecured      1,796.00       2,135.38        2,135.38      1,066.67         0.00
ECAST SETTLEMENT CO           Unsecured      1,506.00       1,506.51        1,506.51        752.54         0.00
HSBC                          Unsecured      1,074.00            NA              NA            0.00        0.00
HSBC RETAIL SERVICES          Unsecured         982.00           NA              NA            0.00        0.00
LVNV FUNDING                  Unsecured      3,087.00       3,103.89        3,103.89      1,550.47         0.00
MAIN STREET ACQUISITIONS      Unsecured      2,601.00       2,768.82        2,768.82      1,383.09         0.00
PRA RECEIVABLES MGMT          Unsecured         487.00      1,164.98        1,164.98        581.94         0.00
PRA RECEIVABLES MGMT          Unsecured         100.00        503.00          503.00        251.26         0.00
PRA RECEIVABLES MGMT          Unsecured      4,123.00       4,298.65        4,298.65      2,147.28         0.00
PRA RECEIVABLES MGMT          Unsecured         298.00      1,433.97        1,433.97        716.30         0.00
PRA RECEIVABLES MGMT          Unsecured     16,221.00     16,221.27        16,221.27      8,102.92         0.00
QUANTUM3 GROUP LLC            Unsecured         331.00        345.61          345.61        172.64         0.00
QUANTUM3 GROUP LLC            Unsecured          41.00        526.71          526.71        263.10         0.00
QUANTUM3 GROUP LLC            Unsecured         622.00        622.66          622.66        311.03         0.00
QUANTUM3 GROUP LLC            Unsecured         309.43        336.16          336.16        167.92         0.00
SILVERLEAF RESORTS INC        Secured        5,000.00            NA              NA            0.00        0.00
SILVERLEAF RESORTS INC        Unsecured      1,000.00            NA              NA            0.00        0.00
VERIZON                       Unsecured      2,090.00       2,050.36        2,050.36      1,024.21         0.00
WELLS FARGO                   Unsecured    104,409.20            NA              NA            0.00        0.00
WELLS FARGO                   Secured      125,000.00    226,574.66       228,568.56           0.00        0.00
WELLS FARGO                   Secured              NA       1,993.90        1,993.90      1,993.90         0.00
WELLS FARGO BANK NA           Unsecured      7,500.00       7,500.00        7,500.00      3,746.43         0.00
WELLS FARGO DEALER SVC INC    Secured        8,587.77       8,836.33        8,587.77      8,587.77    1,057.51
WELLS FARGO DEALER SVC INC    Unsecured            NA           0.00          248.56        124.16         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-20460         Doc 40      Filed 10/02/18 Entered 10/02/18 11:01:29                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $228,568.56              $0.00             $0.00
       Mortgage Arrearage                                 $1,993.90          $1,993.90             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $9,473.97          $9,473.97         $1,057.51
 TOTAL SECURED:                                         $240,036.43         $11,467.87         $1,057.51

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $45,050.38         $22,503.75              $0.00


Disbursements:

         Expenses of Administration                             $5,185.87
         Disbursements to Creditors                            $35,029.13

TOTAL DISBURSEMENTS :                                                                      $40,215.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
